Citation Nr: 1009729	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-02 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder, major 
depressive disorder, and an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1970 to January 
1972.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2008, the Veteran testified at a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.

Notably, this claim was previously denied by the Board in 
December 2008, but the appellant appealed the decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  
Subsequently, in a September 2009 order, the Court vacated 
and remanded the case to the Board for further appellate 
review in accordance with the Court's recent decision in 
Clemons v. Shinseki.  23 Vet. App. 1 (2009).  The case now 
returns to the Board following the Court Order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder.   

The Veteran's claim on appeal was previously characterized as 
a claim of service connection for PTSD.  However, while on 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) addressed a case involving the scope of filed 
claims.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The 
Court held that a claim is not limited to the diagnosis 
identified by the Veteran.  More precisely, a claim is for a 
disability that may reasonably be encompassed by several 
factors including: (1) the claimant's description of the 
claim; (2) the symptoms the claimant describes; and (3) the 
information the claimant submits or that VA obtains in 
support of the claim.  A review of the claims file shows that 
the Veteran has been variously diagnosed as having major 
depressive disorder and an anxiety disorder.  The Board 
therefore finds that the Veteran's claim is not limited 
solely to PTSD.  Instead, the claim is properly characterized 
broadly as a claim of service connection for an acquired 
psychiatric disorder, to include PTSD, major depressive 
disorder, and an anxiety disorder.

Recognition is given to the fact that, on recent VA 
examination, the Veteran was diagnosed as only having major 
depressive disorder and an anxiety disorder and that a 
diagnosis of PTSD conforming to the DSM-IV criteria was never 
made.  However, as noted, the record contains competent 
evidence indicating that the Veteran was diagnosed with major 
depressive disorder and an anxiety disorder during the 
appeals period and that he was taking antidepressant 
medication.  In this regard, the Court held that the 
requirement of a current disability is satisfied when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim even if resolved prior to VA's final adjudication.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).

Under it's duty to assist, VA must provide a compensation and 
pension examination to a Veteran when the information and 
evidence of record (1) contains competent lay or medical 
evidence of a currently diagnosed disability; (2) establishes 
that the Veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease listed in 
38 C.F.R §§ 3.309, 3.313, 3.316, and 3.317 manifesting during 
the applicable presumptive period if the Veteran has the 
required service to trigger the presumption; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i) (2009).  The Board 
observes that the only competent opinion with respect to all 
diagnoses included in the Veteran's acquired psychiatric 
condition stated that the Veteran was "experiencing 
depressive symptoms because of his learning difficulty, [sic] 
and the change in his work situation 15 years ago[,] which 
produced negative consequences.  These depressive symptoms 
could be related to his anxiety symptoms because of 
overlapping symptomatology[,] but he dated the onset of the 
depressive symptoms and precipitant to factors other than his 
military service."  Given the change in the characterization 
of the issue on appeal as per Clemons and the speculative 
nature of the aforementioned opinion, the Board finds that 
another VA examination is required.

Accordingly, the case is REMANDED for the following action:

1.  	The Veteran should be afforded an 
appropriate examination to determine 
the nature and etiology of any 
psychiatric disorder he may have or may 
have had at any time during the appeal 
period from an examiner who has not yet 
examined the Veteran.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted, and the examiner 
should review the results of any 
testing prior to completion of the 
report.

The examiner should specifically state 
what psychiatric disorder the Veteran 
is diagnosed with, if any, and whether 
or not that psychiatric disorder is at 
least as likely as not (i.e., 
probability of 50 percent or greater) 
etiologically related to the Veteran's 
period of active military service or 
any incident related thereto.  
Rationale should be provided for all 
opinions.

If the examiner is unable to give such 
an opinion without resorting to mere 
speculation, the examiner should state 
so and give the reasons why he or she 
cannot give such an opinion.   
The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

2.  	After any additional development 
deemed necessary is accomplished, the 
Veteran's claim should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the Veteran 
should be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law, as well as regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.      
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


